19-23649-rdd       Doc 491        Filed 11/15/19 Entered 11/15/19 23:04:20                    Main Document
                                                Pg 1 of 15


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue

New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors. 1                                     (Jointly Administered)


                         AGENDA FOR NOVEMBER 19, 2019 HEARING

Time and Date of Hearing:          November 19, 2019 at 10:00 a.m. (prevailing Eastern Time)
Location of Hearing:               The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’
                                   proposed notice and claims agent, Prime Clerk LLC at
                                   https://restructuring.primeclerk.com/purduepharma.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                         Pg 2 of 15




  I.   UNCONTESTED MATTERS:

         1.    Dechert Retention Application. Application of Debtors for Authority to
               Retain and Employ Dechert LLP as Special Counsel to the Debtors Nunc Pro
               Tunc to the Petition Date [ECF No. 424]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: The Debtors have received informal responses from
                   the U.S. Trustee.

                   Related Documents:

                         A. Dechert LLP’s First Supplemental Declaration Pursuant to
                            Bankruptcy Rule 2014(A) [ECF No. 488]

                   Status: This matter is going forward on an uncontested basis.

         2.    King & Spalding Retention Application. Application of Debtors for Authority
               to Retain and Employ King & Spalding LLP as Special Counsel to the Debtors
               Nunc Pro Tunc to the Petition Date [ECF No. 427]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: The Debtors have received informal responses from
                   the U.S. Trustee and the Official Committee of Unsecured Creditors.

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         3.    AlixPartners Retention Application. Debtors’ Application for Authority to
               Retain and Employ AlixPartners, LLP as Financial Advisor Nunc Pro Tunc to
               the Petition Date [ECF No. 429]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: The Debtors have received informal responses from
                   the U.S. Trustee.

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.


                                            2
19-23649-rdd   Doc 491   Filed 11/15/19 Entered 11/15/19 23:04:20           Main Document
                                       Pg 3 of 15


         4.    Prime Clerk Retention Application. Debtors’ Application for an Order
               Authorizing Employment and Retention of Prime Clerk LLC as Administrative
               Advisor Nunc Pro Tunc to the Petition Date [ECF No. 439]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: The Debtors have received informal responses from
                   the U.S. Trustee.

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         5.    Akin Gump Retention Application. Application of the Official Committee of
               Unsecured Creditors of Purdue Pharma L.P., et al. to Retain and Employ Akin
               Gump Strauss Hauer & Feld LLP as Counsel, Nunc Pro Tunc to September 26,
               2019 [ECF No. 421]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: None

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         6.    Bayard P.A. Application. Application of the Official Committee of Unsecured
               Creditors for Entry of an Order Authorizing Retention and Employment of
               Bayard, P.A. as Efficiency Counsel to the Official Committee of Unsecured
               Creditors, Nunc Pro Tunc to September 29, 2019 [ECF No. 422]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: None

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         7.    Province, Inc. Retention Application. Application of the Official Committee
               of Unsecured Creditors of Purdue Pharma L.P., et al. to Retain and Employ
               Province, Inc. as Financial Advisor Nunc Pro Tunc to October 1, 2019 [ECF
               No. 423]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: None

                                            3
19-23649-rdd   Doc 491   Filed 11/15/19 Entered 11/15/19 23:04:20           Main Document
                                       Pg 4 of 15


                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         8.    Jefferies Retention Application.      Application for Order Authorizing
               Employment and Retention of Jefferies LLC as Investment Banker to the
               Official Committee of Unsecured Creditors Nunc Pro Tunc to October 4, 2019
               [ECF No. 425]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: None

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         9.    Kurtzman Carson Retention Application. Application of the Official
               Committee of Unsecured Creditors of Purdue Pharma L.P., et al. to Retain and
               Employ Kurtzman Carson Consultants LLC as Information Agent, Nunc Pro
               Tunc to November 1, 2019 [ECF No. 426]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received: None

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.

         10.   Creditor Information Access Motion. Motion of the Official Committee of
               Unsecured Creditors of Purdue Pharma L.P., et al. for Entry of an Order
               Clarifying the Requirement to Provide Access to Confidential or Privileged
               Information and Approving a Protocol Regarding Creditor Requests for
               Information [ECF No. 415]

                   Objection Deadline: November 15, 2019 at 4:00 p.m. (prevailing Eastern
                   Time)

                   Responses Received: None

                   Related Documents: None

                   Status: This matter is going forward on an uncontested basis.




                                            4
19-23649-rdd       Doc 491       Filed 11/15/19 Entered 11/15/19 23:04:20                  Main Document
                                               Pg 5 of 15


            11.     Commercial Lease Rejection Motion. Motion of Debtors for Entry of an Order
                    (I) Authorizing the Rejection of Commercial Lease and (II) Granting Related
                    Relief [ECF No. 435]

                         Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                         Responses Received: None

                         Related Documents: None

                         Status: This matter is going forward on an uncontested basis.

            12.     Ordinary Course Professionals. Motion of Debtors for Authority to Employ
                    Professionals Used in the Ordinary Course of Business Nunc Pro Tunc to the
                    Petition Date [ECF No. 128]

                         Objection Deadline: October 3, 2019 at 4:00 p.m. (prevailing Eastern
                         Time); extended to November 15, 2019 at 4:00 p.m. (prevailing Eastern
                         Time) for the Official Committee of Unsecured Creditors and the Ad Hoc
                         Committee 2

                         Responses Received: The Debtors have received informal responses from
                         the U.S. Trustee, the Official Committee of Unsecured Creditors, and the
                         Ad Hoc Committee.

                         Related Documents: None

                         Status: This matter is going forward on an uncontested basis.

            13.     Interim Compensation Motion. Debtors’ Motion Establishing Procedures for
                    Interim Compensation and Reimbursement of Expenses for Retained
                    Professionals [ECF No. 434]

                         Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                         Responses Received: The Debtors have received informal responses from
                         the U.S. Trustee.

                         Related Documents: None

                         Status: This matter is going forward on an uncontested basis.

 II.    CONTESTED MATTERS:


        2
           The “Ad Hoc Committee” refers to the ad hoc committee of governmental and other contingent litigation
claimants represented by Kramer Levin Naftalis & Frankel LLP, Brown Rudnick LLP, Gilbert LLP and Otterbourg
P.C. (notice of appearance filed at Docket No. 147).
                                                       5
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                         Pg 6 of 15


         14.   Cash Management Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Continue to Use Existing Cash Management
               Systems and Maintain Existing Bank Accounts and Business Forms and
               (II) Financial Institutions to Honor and Process Related Checks and Transfers
               [ECF No. 5]

                   Objection Deadline: October 3, 2019 at 4:00 p.m. (prevailing Eastern
                   Time); extended to October 8, 2019 for the Official Committee of
                   Unsecured Creditors and the Ad Hoc Committee

                   Responses Received:

                         A. Objection of the United States Trustee to Motion of Debtors for
                            Entry of Final Order Authorizing (I) Debtors to Continue Using
                            Existing Cash Management Systems and Maintain Existing Bank
                            Accounts and Business Forms and (II) Financial Institutions to
                            honor and Process Related Checks and Transfers [ECF No. 206]

                         B. The Debtors have received informal responses from the Official
                            Committee of Unsecured Creditors, and the Ad Hoc Committee.

                   Reply:

                         A. Debtors’ Reply to Objection of the United States Trustee to Motion
                            of Debtors for Entry of Final Order Authorizing (I) Debtors to
                            Continue Using Existing Cash Management Systems and Maintain
                            Existing Bank Accounts and Business Forms and (II) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 480]

                         B. Supplemental Declaration of Jon Lowne in Support of Debtors’
                            Motion for Entry of Final Order Authorizing (I) Debtors to
                            Continue to Use Existing Cash Management Systems and Maintain
                            Existing Bank Accounts and Business Forms And (II) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 480-1]

                   Related Documents:

                         A. Interim Order Authorizing (I) Debtors to Continue to Use Existing
                            Cash Management Systems and Maintain Existing Bank Accounts
                            and Business Forms and (II) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 61]
                   Status: This matter is going forward on a contested basis. The hearing with
                           respect to this matter shall be an evidentiary hearing.



                                              6
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                         Pg 7 of 15


         15.   Davis Polk Retention Application. Application of Debtors for Authority to
               Employ and Retain Davis Polk & Wardwell LLP as Attorneys for the Debtors
               Nunc Pro Tunc to the Petition Date [ECF No. 419]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)

                   Responses Received:

                         A. Objection of the United States Trustee to Entry of Orders
                            Approving the Retentions of (1) Davis Polk & Wardwell, LLP (2)
                            Skadden Arps Slate Meagher & Flom, LLP and (3) Wilmer Cutler
                            Pickering Hale and Dorr [ECF No. 465]
                   Reply: None
                   Status: This matter is going forward on a contested basis. The hearing with
                           respect to this matter shall be an evidentiary hearing.

         16.   Skadden Arps Retention Application. Application of Debtors for Authority to
               Retain and Employ Skadden, Arps, Slate, Meagher & Flom LLP as Special
               Counsel to the Debtors Nunc Pro Tunc to the Petition Date [ECF No. 438]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)
                   Responses Received:

                         A. Objection of the United States Trustee to Entry of Orders
                            Approving the Retentions of (1) Davis Polk & Wardwell, LLP (2)
                            Skadden Arps Slate Meagher & Flom, LLP and (3) Wilmer Cutler
                            Pickering Hale and Dorr [ECF No. 465]
                   Reply: None
                   Status: This matter is going forward on a contested basis. The hearing with
                           respect to this matter shall be an evidentiary hearing.

         17.   Wilmer Cutler Retention Application. Application of Debtors for Authority to
               Retain and Employ Wilmer Cutler Pickering Hale and Dorr LLP as Special
               Counsel to the Debtors Nunc Pro Tunc to the Petition Date [ECF No. 428]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)
                   Responses Received:

                         A. Objection of the United States Trustee to Entry of Orders
                            Approving the Retentions of (1) Davis Polk & Wardwell, LLP (2)
                            Skadden Arps Slate Meagher & Flom, LLP and (3) Wilmer Cutler
                            Pickering Hale and Dorr [ECF No. 465]
                   Reply: None

                                            7
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                         Pg 8 of 15


                   Status: This matter is going forward on a contested basis. The hearing with
                           respect to this matter shall be an evidentiary hearing.

         18.   Ernst & Young Retention Application. Debtors’ Application to Employ Ernst
               & Young as Its Auditors, Nunc Pro Tunc to the Petition Date [ECF No. 432]

                   Objection Deadline: November 15 at 4:00 p.m. (prevailing Eastern Time)
                   Responses Received:

                         A. Objection Of The United States Trustee To Entry Of Order
                            Approving The Retention Of Ernst & Young LLP As The Auditor
                            For The Debtors [ECF No. 485]
                   Reply: None
                   Status: This matter is going forward on a contested basis. The hearing with
                           respect to this matter shall be an evidentiary hearing.

         19.   Ad Hoc Committee Reimbursement Motion. Motion to Assume the
               Prepetition Reimbursement Agreement with Ad Hoc Committee, and to Pay
               the Fees and Expenses of the Ad Hoc Committee’s Professionals [ECF No.
               394]

                   Objection Deadline: November 12, 2019 at 4:00 p.m. (prevailing Eastern
                   Time)

                   Responses Received:

                         A. Objection of Ad Hoc Group of Individual Victims of Purdue
                            Pharma L.P., et al. to Debtors’ Motion to Assume the Prepetition
                            Reimbursement Agreement with the Ad Hoc Committee, and to
                            Pay the Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [ECF No. 454]

                         B. Joinder of the NAS Babies Ad Hoc Committee to the Objection of
                            Ad Hoc Group of Individual Victims of Purdue Pharma L.P. Et Al.
                            to Debtors’ Motion to Assume the Prepetition Reimbursement
                            Agreement with the Ad Hoc Committee, and to Pay the Fees and
                            Expenses of the Ad Hoc Committee’s Professionals [ECF No. 458]

                         C. Objection of the Official Committee of Unsecured Creditors of
                            Purdue Pharma L.P., et al. to Debtors’ Motion to Assume the
                            Prepetition Reimbursement Agreement with the Ad Hoc
                            Committee, and to Pay the Fees and Expenses of the Ad Hoc
                            Committee’s Professionals [ECF No. 459]

                         D. Joinder of The Private Insurance Class Claimants To Objection of
                            Official Committee of Unsecured Creditors To Debtors’ Motion
                                             8
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20          Main Document
                                         Pg 9 of 15


                            To Assume Pre-Petition Reimbursement Agreement With Ad Hoc
                            Committee [ECF No. 462]

                         E. Objection to Motion to Assume the Prepetition Reimbursement
                            Agreement with the Ad Hoc Committee, and to Pay the
                            Professional Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [ECF No. 463]

                         F. Certain Tribes Adoption of and Joinder to Objection of the Official
                            Committee of Unsecured Creditors of Purdue Pharma L.P., et al.
                            [Dkt 459] to Debtors’ Motion to Assume Prepetition
                            Reimbursement Agreement with the Ad Hoc Committee, and to
                            Pay the Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [ECF No. 468]

                         G. Statement of the Ad Hoc Group of Non-Consenting States in
                            Support of Purdue’s Motion to Assume the Prepetition
                            Reimbursement Agreement with the Ad Hoc Committee, and to
                            Pay the Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [ECF No. 469]

                         H. Objection of the Official Committee of Unsecured Creditors of
                            Purdue Pharma L.P., et al. to Debtors’ Motion to Assume the
                            Prepetition Reimbursement Agreement with the Ad Hoc
                            Committee, and To Pay the Fees and Expenses of the Ad Hoc
                            Committee’s Professionals [UNREDACTED] [ECF No. 472]

                         I. Ad Hoc Committee’s Statement in Support of Debtors’ Motion to
                            Assume Prepetition Reimbursement Agreement and Reply to
                            Objections [ECF No. 486]

                     J. The State of Florida’s Joinder to Debtors Omnibus Reply Brief in
                        Further Support of Motion to Assume the Prepetition
                        Reimbursement Agreement with the Ad Hoc Committee, and to Pay
                        the Fees and Expenses of the Ad Hoc Committees Professionals and
                        Ad Hoc Committees Statement in Support of Debtors Motion to
                        Assume Prepetition Reimbursement Agreement and Reply to
                        Objections [ECF No. 487]

                         K. Declaration of Arik Preis in Support of the Objection of the
                            Official Committee of Unsecured Creditors of Purdue Pharma
                            L.P., et al. to the Debtors’ Motion to Assume the Prepetition
                            Reimbursement Agreement with the Ad Hoc Committee, and To
                            Pay the Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [UNREDACTED] [ECF No. 473]



                                              9
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20           Main Document
                                        Pg 10 of 15


                         L. Notice of (A) Filing of Unredacted (I) Objection of the Official
                            Committee of Unsecured Creditors of Purdue Pharma L.P., et al. to
                            Debtors’ to Assume the Prepetition Reimbursement Agreement
                            with the Ad Hoc Committee, and To Pay the Fees and Expenses of
                            the Ad Hoc Committee’s Professionals and (II) Declaration of Arik
                            Preis in Support Thereof and (B) Withdrawal of Sealing Motion
                            [ECF No. 474]

                         M. Notice of (A) Filing of Unredacted (I) Objection of the Official
                            Committee of Unsecured Creditors of Purdue Pharma L.P., et al. to
                            Debtors’ to Assume the Prepetition Reimbursement Agreement
                            with the Ad Hoc Committee, and To Pay the Fees and Expenses of
                            the Ad Hoc Committee’s Professionals and (II) Declaration of Arik
                            Preis in Support Thereof and (B) Withdrawal of Sealing Motion
                            [ECF No. 474]




                   Reply:

                         A. Debtors’ Omnibus Reply Brief in Further Support of Motion to
                            Assume the Prepetition Reimbursement Agreement with the Ad
                            Hoc Committee, and to Pay the Fees and Expenses of the Ad Hoc
                            Committee’s Professionals [ECF No. 482]

                   Related Documents:

                         A. Declaration of Arik Preis in Support of the Objection of the
                            Official Committee of Unsecured Creditors of Purdue Pharma
                            L.P., et al. to the Debtors’ Motion to Assume the Prepetition
                            Reimbursement Agreement with the Ad Hoc Committee, and to
                            Pay the Fees and Expenses of the Ad Hoc Committee’s
                            Professionals [ECF No. 460]

                         B. Objection of the United States Trustee to the Motion of the Official
                            Committee of Unsecured Creditors of Purdue Pharma L.P., et al.
                            For An Order Pursuant to Bankruptcy Code Sections 105(a) and
                            107(b) and Bankruptcy Rule 9018 Authorizing The Filing Under
                            Seal Of Portions Of The Objection Of The Official Committee Of
                            Unsecured Creditors Of Purdue Pharma L.P. et al. To Debtors
                            Motion To Assume The Prepetition Reimbursement Agreement
                            With The Ad Hoc Committee, And To Pay The Fees And
                            Expenses Of The Ad Hoc Committees Professionals [ECF No.
                            467]



                                              10
19-23649-rdd    Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20          Main Document
                                         Pg 11 of 15


                          C. Declaration of Arik Preis in Support of the Objection of the
                             Official Committee of Unsecured Creditors of Purdue Pharma
                             L.P., et al. to the Debtors’ Motion to Assume the Prepetition
                             Reimbursement Agreement with the Ad Hoc Committee, and To
                             Pay the Fees and Expenses of the Ad Hoc Committee’s
                             Professionals [UNREDACTED] [ECF No. 473]

                          D. Declaration of Jamie O’Connell in Support of Debtors’ Motion to
                             Assume the Prepetition Reimbursement Agreement with the Ad
                             Hoc Committee, and to Pay the Fees and Expenses of the Ad Hoc
                             Committee’s Professionals [ECF No. 483]

                          E. Motion to Exceed Page Limit for Ad Hoc Committees Statement in
                             Support of Debtors Motion to Assume Prepetition Reimbursement
                             Agreement and Reply to Objections [ECF No. 484]

                     Status: This matter is going forward on a contested basis. The hearing with
                             respect to this matter shall be an evidentiary hearing.


   III. ADJOURNED MATTERS:

      20.      Wages Motion. Motion of Debtors for Entry of an Order Authorizing (I) Debtors
               to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
               Compensation and (B) Maintain Employee Benefits Programs and Pay Related
               Administrative Obligations, (II) Employees and Retirees to Proceed with
               Outstanding Workers’ Compensation Claims and (III) Financial Institutions to
               Honor and Process Related Checks and Transfers [ECF No. 6]

                     Objection Deadline: October 3, 2019 at 4:00 p.m. (prevailing Eastern
                     Time) (for all parties other than the Official Committee of Unsecured
                     Creditors and the Ad Hoc Committee)

                     Responses Received:

                          A. Objection of the United States Trustee to Motion of Debtors for
                             Entry of Order Authorizing (I) Debtors to (A) Pay Pre-Petition
                             Wages, Salaries, Employee Benefits and Other Compensation and
                             (B) Maintain Employee Benefit Programs and Pay Related
                             Administrative Obligations, (II) Employees and Retirees to
                             Proceed with Outstanding Workers’ Compensation Claims and
                             (III) Financial Institutions to Honor and Process Related Checks
                             and Transfers [ECF No. 134]

                          B. Nevada Counties And Municipalities’ Joinder to the Objection of
                             the United States Trustee to Motion of Debtors for Entry of Order
                             Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                                              11
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                        Pg 12 of 15


                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employees and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 190]

                         C. The Commonwealth of Pennsylvania’s Joinder to the Objection of
                            the United States Trustee to Motion of Debtors for Entry of Order
                            Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employees and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 196]

                         D. Joinder/Objection by the Ad Hoc Group of Non-Consenting States
                            to Motion of Debtors for Entry of Order Authorizing (I) Debtors to
                            (A) Pay Pre-Petition Wages, Salaries, Employee Benefits and
                            Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims And (III) Financial Institutions to Honor and
                            Process Related Checks And Transfers [ECF No. 197]

                         E. Joinder of the State of Arizona to the Objection of the United
                            States Trustee to Motion of Debtors for Entry of Order Authorizing
                            (I) Debtors to (A) Pay Pre-Petition Wages, Salaries, Employee
                            Benefits and Other Compensation and (B) Maintain Employee
                            Benefit Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 201]

                         F. Letter of Linda A. Lacewell, Superintendent of New York State
                            Department of Financial Services Re: Requested Payments to
                            Purdue Pharma Employees [ECF No. 99]

                         G. Letter of Dan Colucci Regarding Severance for Former Purdue
                            Pharma L.P. Employees [ECF No. 103]

                         H. The Debtors have received informal responses from American
                            Express National Bank, American Express Travel Related Services
                            Company, Inc. and their affiliates, the Official Committee of
                            Unsecured Creditors and the Ad Hoc Committee.


                                             12
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20         Main Document
                                        Pg 13 of 15


                   Reply:

                         A. Debtors’ Omnibus Reply in Support of Motion For Order
                            Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employee and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 235]

                   Related Documents:

                         A. Interim Order Authorizing (I) Debtors to (A) Pay Prepetition
                            Wages, Salaries, Employee Benefits and Other Compensation and
                            (B) Maintain Employee Benefits Programs and Pay Related
                            Administrative Obligations, (II) Employees and Retirees to
                            Proceed with Outstanding Workers’ Compensation Claims and
                            (III) Financial Institutions to Honor and Process Related Checks
                            and Transfers [ECF No. 62]

                         B. Supplemental Declaration of Jon Lowne in Support of Motion For
                            Order Authorizing (I) Debtors to (A) Pay Pre-Petition Wages,
                            Salaries, Employee Benefits and Other Compensation and (B)
                            Maintain Employee Benefit Programs and Pay Related
                            Administrative Obligations, (II) Employee and Retirees to Proceed
                            with Outstanding Workers’ Compensation Claims and (III)
                            Financial Institutions to Honor and Process Related Checks and
                            Transfers [ECF No. 236]

                         C. Notice of Filing of Revised Proposed Final Order Authorizing (I)
                            Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits
                            and Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 256]

                         D. Final Order signed on 10/15/2019 Granting Motion Authorizing
                            (1) Debtors to (A)Pay Prepetition Wages, Salaries, Employee
                            Benefits and Other Compensation and (B) Maintain Employee
                            Benefits Programs and Pay Related Administrative Obligations,
                            (II) Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and; (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 309]



                                             13
19-23649-rdd   Doc 491     Filed 11/15/19 Entered 11/15/19 23:04:20        Main Document
                                        Pg 14 of 15


                         E. Notice of Adjournment of Certain Matters Scheduled for
                            November 6, 2019 at 10:00 a.m. [ECF No. 344]

                         F. Notice of Adjournment of Certain Matters Scheduled for
                            November 19, 2019 at 2:00 p.m. [ECF No. 478]
               Status: This matter is being adjourned to the hearing scheduled for December
               4, 2019 at 2:00 p.m.

         21.   PJT Partners Retention Application. Debtors’ Application for Authority to
               Retain and Employ AlixPartners, LLP as Financial Advisor Nunc Pro Tunc to
               the Petition Date [ECF No. 430]

                   Objection Deadline: December 12 at 4:00 p.m. (prevailing Eastern Time)



                   Responses Received:
                         A. Objection Of The United States Trustee To Entry Of Order
                            Approving The Retention Of PJT Partners LP As Investment
                            Banker For The Debtors [ECF No. 471]
                   Related Documents:

                         A. Notice of Adjournment of Hearing Regarding Debtors’
                            Application to Employ PJT Partners LP as Investment Banker
                            Nunc Pro Tunc to the Petition Date [ECF No. 464]
               Status: This matter is being adjourned to the hearing scheduled for December
               19, 2019 at 2:00 p.m.




                                            14
19-23649-rdd   Doc 491   Filed 11/15/19 Entered 11/15/19 23:04:20       Main Document
                                      Pg 15 of 15


Dated:   November 15, 2019
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Eli J. Vonnegut


                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Timothy Graulich
                                      Eli J. Vonnegut

                                      Proposed Counsel to the Debtors
                                      and Debtors in Possession




                                        15
